Dissenting Opinion by
Judge Craig :
PennDOT’s auto emission inspection program should be enjoined because, at the very least, this court has today flatly decided that expenditure of public funds for that program would be unlawful.
This court’s opinion today clearly states that the legislature has “already accomplished” a prohibition “specifically that no public funds shall be . . . expended” on this program.
The opinion of this court states that it is “[b]ased on the joint stipulation of facts filed by the parties. ...” In paragraph 32 of that record document constituting the facts before us, PennDOT expressly stipulated as follows:
Respondent, PennDOT, has and is continuing to carry out the provisions of the aforementioned consent decree. Said performance has and will continue to include the expenditure of state funds.
In addition, at par. 37 of the Joint Stipulation, Penn-DOT admits:
*139Respondent, PennDOT, is implementing the auto emission I/M program pursuant to its belief that [the statutes] empowers them to do so.
Although the stipulation was executed July 31, 1981, before the legislative cutoff of funds took effect on October 5, 1981, PennDOT has not thereafter revised or abandoned that stipulation in any way. Moreover PennDOT continues the program regulations in effect, at 67 Pa. Code Ch. 177, including an updating amendment which PennDOT filed October 9,1981, see 11 Pa. B. 3521, after the law took effect.
Thus PennDOT does indeed propose to go ahead. PennDOT certainly has general funds, even though not earmarked for this purpose, and stipulates that it is proceeding with activities which would require expenditures, at least for salaries and office expenses, related to implementing the program.
This court has the duty to enjoin illegal expenditures when, as here, they are threatened. When legislators have asked that we enjoin this threatened violation of a law prohibiting the expenditure of funds, how can this court say that no injunction is needed simply because there is a law prohibiting the expenditure of funds?
As to the idea of deferring to the federal court, this court cannot abdicate its power and responsibility in favor of a federal court order resting upon an administrative agency’s consent contrary to Pennsylvania law, where performance would require defiance of the two-thirds vote of Pennsylvania’s elected lawmakers. Even when brought into court by other parties, Penn-DOT cannot legislate for the people of Pennsylvania by the device of a consent order. As the federal courts repeatedly acknowledge, the Pennsylvania courts have the paramount authority to interpret Pennsylvania law. Moreover, in the federal cases relating to this matter, the federal courts have not even been pre*140sented with the question of Pennsylvania legislative authority,1
When we turn to examine realistically the emissions inspection program as stipulated, we see Penn-DOT proposing to enforce state and federal antipollution laws by inspecting only automobiles registered in limited areas in and around Philadelphia and Pittsburgh, as if automobiles from elsewhere were not mobile enough to move into the urban areas from their own habitats — a scheme which is puzzling, not to say discriminatory.
As the Supreme Court stated in Shapp v. Sloan, 480 Pa. 449, 391 A.2d 595 (1978):
It is the General Assembly, not the executive branch, which has been given the constitutional power to determine what programs will be adopted in our Commonwealth and how they will be financed. Although this may be done upon the recommendations of the executive branch, the final determinations are legislative in nature. The executive’s function is to carry out those programs authorized by legislation.
480 Pa. at 469, 391 A.2d at 604-05.
Even before we proceed to examine the statutory section governing inspection programs to see if there is authority for any kind of emissions systems inspection, it is apparent at the outset that this fragmentary program violates the general statutory provision on which PennDOT chiefly relies, 75 Pa. C. S. §4531, the section that expresses the anti-pollution goal throughout Pennsylvania in regulatory terms as follows:
*141(a) Compliance with established maximum levels. — No vehicle manufactured in compliance with the requirements of the Clean Air Act[2] ... shall have emissions exceeding the maximum permissible levels prescribed by law.
(b) Limitation on alteration of system.— No person shall change or alter the emission control system of a vehicle in such a manner that it fails to comply with the prescribed emissions criteria. It is unlawful for the vehicle to be operated under its own power until a reinspection at an official inspection station establishes its full compliance. (Emphasis added.)
Thus, on a statewide basis, the legislature has established in subsection (a) the compliance requirement as to vehicle manufacture, backing up federal regulation of manufacturing, and by subsection (b) limited individual removal of factory-installed emissions controls, prescribing the regular official inspection procedure as a precondition to reuse of the automobile if such a violation occurs. No fractional scheme, confined only to a few urban neighborhoods, can rationally look to those subsections as its authorization because their thrust is exclusively statewide.
In addition, the Commonwealth’s elected lawmakers in the General Assembly have made it doubly clear that no bureaucracy or court has lawful authority to concoct a special emissions systems inspection program because (1) the legislature specifically amended the Vehicle Code to delete all reference to specialized emissions control systems inspections from the basic inspection authorization and (2) as a strong confirmation, the legislature subsequently went ahead to adopt, over the governor’s veto, a clearcut prohibition against expending any public funds on such a special program.
*142The only statutory foundation for any auto inspection program today is stated in Sections 4701 and 4702 of The Vehicle Code,3 which read:
§4701. Duty to comply with inspection laws.
No owner or driver shall refuse to submit a vehicle or mass transit vehicle to any inspection and test that is authorized or required by the provisions of this chapter.
§4702. Requirement for periodic inspection of vehicles.
(a) General rule. — The department shall establish a system of semi-annual inspection of vehicles registered in this Commonwealth and mass transit vehicles operated in this Commonwealth. ...
PennDOT contends that the general terms of those sections, coupled with the mandate of Section 4531, quoted above, which provides for emission control systems on automobiles, compels a conclusion that it is authorized to execute its program.
However, in the first place, the clear terms of Sections 4701 and 4702 expressly provide authority for an inspection program which is semi-annual and, because it covers the “vehicles registered in this Commonwealth,” is statewide, 75 Pa. C. S. §4702(a). Penn-DOT’s fragmentary program, involving only a once-yearly inspection and covering only a minor fraction of the state, is clearly outside of that authorization.
Moreover, the true meaning and effect of the inspection authorization in Sections 4701 and 4702 is shown by the fact that those sections dropped the words of their antecedent, 75 P.S. §834(a), which formerly required inspection of a vehicle’s “mechanism and equipment . . . including such emission control *143systems and devices, ’ ’ and only formerly provided for yearly inspections in conjunction with inspection procedure requirements for vehicles required by federal law to be equipped with emission control systems.4
In the earlier section now repealed, the explicit nature of the express reference to emission control inspection indicated legislative cognizance of Penn-DOT’s lack of general authority to mandate special emission systems inspections. Then the subsequent elimination of that language by Section 4701 was a definite expression of a reversal of the legislature’s intent to allow such a program. Masland v. Bachman, 473 Pa. 280, 374 A.2d 517 (1977); Commonwealth v. Lowe Coal Co., 296 Pa. 359, 145 A. 916 (1929). As an example, in Department of Transportation v. Searer, 50 Pa. Commonwealth Ct. 468, 413 A.2d 1157 (1980), this court held that where an exception in Section 819 *144(b) of the previous Vehicle Code — allowing an employer to avoid a sanction for an employee’s issuance of a certificate of inspection without performing the inspection if the employer had no knowledge of the violation — was eliminated in the new Section 4730(b), “the elimination must be presumed to eliminate the opportunity for a holder of a certificate of appointment to bring himself within [the] exception.” 50 Pa. Commonwealth Ct. at 472, 413 A.2d at 1159.
Clearly, the General Assembly, in consciously eliminating the authorization for emission inspections, intended to withhold the power to implement such a program under the current Vehicle Code.
PennDOT’s reasoning, that the legislature implicitly recognized its authority to implement the program by its repeated attempts to pass bills which would prohibit or delay the plan, is defective because it is incorrect to assume that legislatively created administrative agencies possess all powers except those prohibited by law. Shapp.
Moreover, in view of the continued actions of Penn-DOT,5 moving forward as if there were a legal authorization, we have the fact, noted above, that the legislature also proceeded in October of 1981 to override a gubernatorial veto of House Bill No. 456 and thereby to adopt a specific prohibition forbidding PennDOT or any other executive agency from spending “any public funds for the establishment and administration of any system for the periodic inspection of emissions or emissions systems of motor vehicles. ’ ’
How much clearer could legislative intention be made?
In light of the foregoing, it is also plain that the emissions control inspection program was not authorized on the basis of appropriations to PennDOT for *145fiscal years 1979-80,1980-81 and 1981-82 for the “Safety Administration and Licensing” line-item of the budget. A conclusion that the legislature authorized the plan or knowingly appropriated state funds for it is simply not warranted by the single-paragraph references to the emissions inspection program contained in the governor’s budget requests of over eight hundred pages, nor by the annual appropriations of approximately thirty-five million dollars to the “Safety Administration and Licensing” line-item, which funds a multitude of programs and functions.
Because PennDOT has no legal authority to implement the emissions inspection program, we should grant the petitioners ’ motions for summary judgment.
Judge WiijjTams, Jb. joins this dissent.

 Delaware Valley Citizens Council for Clean Air v. Commonwealth of Pennsylvania, F. Supp. (No. 76-2068, E.D. Pa., filed May 20, 1981); United States v. Commonwealth of Pennsylvania, F. Supp. (No. 77-0619 E.D. Pa., filed June 16, 1981) ; both affirmed F.2d . (No. 81-2303, filed March 1, 1982).


 42 U.S.C. §§7410(a) (2) (G).


 Act of June 17, 1976, P.L. 162, as amended, 75 Pa. C. S. §§4701, 4702.


 The 1972 version of the Act of April 29, 1959, P.L. 58, as amended, 75 P.S. §834(a) stated:
(a) Every owner of a motor vehicle . . . being operated in this Commonwealth, shall submit such motor vehicle to such inspection of its mechanism and equipment as may be designated by the secretary, including such emission control systems and devices for which the Secretary of Transportation, in consultation with the Secretary of Environmental Resources, has adopted inspection procedure and requirements which shall, to the extent possible and practical, be consistent with the requirements of the ‘Clean Air Act’. . . . These requirements shall not apply within ninety (90) days after they are adopted, shall not be changed oftener than once a year and shall apply only to those motor vehicles as are required by Federal law or regulation to be equipped with such emission control systems and devices. The inspection of such devices and systems shall commence on the first day of inspection periods. . . . Such emission control system and devices shall he inspected once a year. (Emphasis supplied.)
75 P.S. §834 was repealed by the Act of June 17, 1976, P.L. 162, when the legislature enacted a consolidated Motor Vehicle Code.


 67 Pa. Co<Je §177.1 et seq.; 11 Pa. B. 3519 (1981).